Reynolds, J.
—I concur in the judgment for the defendant. Plaintiff was not in his employ, nor was there any privity, of contract between them. ¡Neither is the defendant liable upon the doctrine of Devlin agt. Smith. He did not build the scaffold, nor furnish any of the materials used in it of upon it. The church furnished the scaffold to him (and to the other mechanics) to do his work. A part of this work he subcontracted to Mulholland, the plaintiff’s employer, and it was tacitly taken for granted between them that Mulholland should use the same scaffold which had been furnished to defendant. He says “ he had to furnish me with a scaffold,” and this is explained on his cross-examination as .follows: “ Q. Ton say Rogers had to supply you with a scaffold? A. Some one had to supply me; I never supply scaffolds.” It does not appear from this or any other testimony in the case that defendant agreed with Mulholland to furnish him a scaffold. It was simply assumed, that he was to use the one that was there. This does not make the defendant responsible for its soundness.
I also agree with the chief judge that defendant is not responsible for the acts of the two men whom he had lent to Mulholland to work for him. But whether he was or not I *41see no evidence that either of 'them was guilty of negligence in the matter.
Monsuit affirmed.
Motion was made for a reargument on the basis of Heaven agt. Pender, dec. (decided since the appeal).. The motion was denied.